Citation Nr: 0919474	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
condition, claimed as secondary to degenerative 
osteoarthritis, lumbar spine.

2.  Entitlement to service connection for bilateral leg 
condition, claimed as secondary to degenerative 
osteoarthritis, lumbar spine.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to March 1957 
and from March 1957 to March 1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In part, the RO 
claims for service connection for bilateral hip and leg 
conditions secondary to degenerative osteoarthritis, lumbar 
spine.  The Board Remanded those claims in August 2007.  

During the course of the Remand, the RO granted service 
connection for lumbar spine degenerative joint disease, and 
granted a 10 percent evaluation.  The Veteran did not 
disagree with this grant of service connection or any aspect 
of this decision.  Therefore, no claim for service connection 
for a lumbar spine disorder, or any claim involving lumbar 
spine disability, is before the Board for appellate review at 
this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In November 2005, the Veteran was afforded a Travel Board 
hearing.  In May 2009, the Board advised the Veteran that the 
individual who conducted the November 2005 hearing was no 
longer employed by the Board.  The correspondence offered him 
the opportunity to attend another Board hearing.  In May 
2009, the Veteran requested that he be afforded another 
hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

The appeal is Remanded to the agency of 
original jurisdiction so that the Travel 
Board hearing requested by the Veteran at 
the local RO may be rescheduled.  The 
Veteran should be advised of the options 
for his Board hearing, including by 
videoconference.  The Veteran and his 
representative should be notified of the 
date, time and place of the hearing.  
After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the hearing, then in 
accordance with appellate procedures the 
claims file should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




